Per. Curiam.

In Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d. 77, this court established the rule that an attorney found guilty of willful failure to file a federal income tax return be suspended indefinitely from the practice of law. We continue to adhere to this rule, for the reasons expressed in Stein, supra.
Accordingly, we concur with the recommendation of the board. Respondent is hereby indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C. J., HERBERT, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.